                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


PERRY DAVENPORT,

               Plaintiff,

       v.                                                           Case No. 20-CV-1371

DOUGLAS DYNAMICS, LLC,

               Defendant.


                  ORDER GRANTING IN FORMA PAUPERIS STATUS


       Perry Davenport filed this action with the assistance of counsel on September 3, 2020,

requesting to proceed in forma pauperis. Davenport has requested a waiver of the $400 filing

fee. Davenport makes about $1,600 per month from his employment at Good Will Talent

Bridge. See ECF No. 2 at 2. He does not own a vehicle and has no savings or other property.

Id. His total monthly expenses are about $1,575. Id. Based on the above information, the court

concludes that Davenport is unable to pay the fees and costs of commencing this action.

       The motion to proceed in forma pauperis is therefore granted.


       Dated at Milwaukee, Wisconsin, this 19th day of September, 2020.



                                                  BY THE COURT:



                                                  STEPHEN C. DRIES
                                                  United States Magistrate Judge




            Case 2:20-cv-01371-SCD Filed 09/17/20 Page 1 of 1 Document 4
